HARDY, Judge.
This is a suit for damages in which judgment was rendered in favor of defendant rejecting plaintiff’s demands, from which judgment plaintiff has appealed and defendant has answered the appeal, praying that costs which were prorated between the parties in the judgment below be taxed entirely against plaintiff.
For the reasons set forth in our opinion this day handed down in the suit of Trinity Universal Insurance Company v. Nicholson, 104 So.2d 244, the judgment appealed from is affirmed at appellant’s cost of appeal.